India Globalization Capital, Inc. 4336 Montgomery Avenue Bethesda, Maryland 20814 Phone: 301-983-0998 Fax: 240-465-0273 June 9, 2014 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attn:Ms. Tia Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining Re: India Globalization Capital, Inc. Form 10-K for the Fiscal Year Ended March 31, 2013 Filed July 16, 2013 Form 8-K Filed on January 31, 2014 Response Dated April 28, 2014 File No. 001-32830 Dear Ms. Jenkins: On Monday June 9, 2014 we spoke with Staff Accountant Mr. Steve Lo and we were granted an extension of ten more business days for the filing of our response to the referenced comments. We are very grateful for the Staff’s understanding. We will file our response by close of business on June 24, 2014. Sincerely, ss: India Globalization Capital, Inc. Ram Mukunda, Chief Executive Office
